         Case 1:20-cv-10617-WGY Document 82 Filed 04/14/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MARIA ALEJANDRA CELIMEN SAVINO             )
and JULIO CESAR MEDEIROS NEVES,            )
                                           )
Petitioners-Plaintiffs,                   )
                                          )   20-cv-10617 WGY
       v.                                 )
                                          )
THOMAS HODGSON, et al.,                    )
                                          )
       Respondents-Defendants.            )
__________________________________________)


               DEFENDANTS’ MOTION TO STAY FURTHER RELEASES

       Respondents-Defendants hereby Move to Stay Further Releases. Because of the

population reduction effected by transfers, voluntary releases and Court-ordered releases, and as

a result of steps taken at the Bristol County House of Corrections (“BCHOC”), adequate social

distancing is now possible in all ICE detainee units.

       Should the Court be disinclined to stay the release of detainees on the basis that social

distancing is practicable at BCHOC in light of the considerable reduction in the detainee

population, then Defendants ask the Court to stay further release of detainees while Defendants

determine whether to seek a stay from the First Circuit Court of Appeals.
         Case 1:20-cv-10617-WGY Document 82 Filed 04/14/20 Page 2 of 2



       As further grounds, Defendants rely on the Memorandum in Support filed herewith and

the exhibits thereto.

                                                     Respectfully submitted,

                                                     ANDREW E. LELLING,
                                                     United States Attorney

                                               By:   /s/ Thomas E. Kanwit
                                                     Thomas E. Kanwit
                                                     Michael Sady
                                                     Assistant U.S. Attorneys
                                                     U.S. Attorney’s Office
                                                     John J. Moakley U.S. Courthouse
                                                     1 Courthouse Way, Suite 9200
                                                     Boston, MA 02210
                                                     (617) 748-3100
                                                     thomas.kanwit@usdoj.gov
                                                     michael.sady@usdoj.gov

April 14, 2020



                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                     /s/ Thomas E. Kanwit
Dated: April 14, 2020                                Thomas E. Kanwit
